Citation Nr: 0803417	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 15, 2001, for 
the granting of a 60 percent disability evaluation for 
mechanical low back pain with degenerative disc bulge.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002, by the Louisville, 
Kentucky, Regional Office (RO), of the Department of Veterans 
Affairs (VA),



FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  Prior to June 15, 2001, it was not factually 
ascertainable that the veteran's lower back disability 
produced demonstrable muscle spasms or neurological deficits 
or absent ankle drop or other manifestations that would 
entitle the veteran to a disability evaluation in excess of 
40 percent.  


CONCLUSION OF LAW

An effective date earlier than June 15, 2001, for the 
assignment of a schedular rating greater than 40 percent for 
a lower back disability is not warranted.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2007); 38 C.F.R. 
§§ 4.16(a); 4.132, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the appellant received notification 
of the VCAA in August 2007, after the initial agency of 
original jurisdiction (AOJ) decision that assigned an 
effective date for the assignment of a 60 percent disability 
rating for a lower back disability.  This document, along 
with the previously sent documents (the Statement of the 
Case), informed the appellant of what evidence was required 
to substantiate the appellant's claim, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the VA.

Despite the fact that the notice was provided after an 
effective date had been assigned and that date appealed, the 
Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2007) regarding 
VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the appellant.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  
Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  It seems clear 
that the VA has given the appellant every opportunity to 
express his opinion with respect to his claim and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.  All of the obtained documents have 
been reviewed and included in the claims folder for review.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing earlier effective date claims.  He has been told 
what the VA would do to assist him with his claim and the VA 
has obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

In February 1995, the veteran was granted a 40 percent 
disability evaluation for a lower back disability.  The 
disability had been previously rated as 10 percent.  The RO 
found that since the veteran's back showed "marked" 
limitation of motion but no muscle spasm or neurological 
deficit, a 40 percent rating was in order.  Since muscle 
spasms or neurological problems were not found on 
examination, the RO concluded that an evaluation in excess of 
40 percent could not be assigned.  

One year later, the veteran sought to obtain a higher 
disability evaluation.  X-ray films of the veteran's back 
were produced in April 1996.  Those films showed marked 
narrowing of the disc space at L5-S1.  Spondylolysis was 
diagnosed.  When examined, the examiner noted that pain was 
demonstrated.  Limitation of motion was reported.  Yet, there 
was no loss of lumbar lordosis and no paravertebral spasm.  
Sciatic neuropathy was not found; absent ankle jerk was not 
present; and other neurological signs in the area of the 
diseased disc were not diagnosed.  

The results of the examination were forwarded to the RO 
which, in turn, denied the veteran's request for an 
evaluation in excess of 60 percent.  That rating was issued 
in April 1996.  The veteran was notified of that decision but 
he did not appeal.  

The veteran then submitted a claim for an increased 
evaluation in May 1998.  The veteran stated that since his 
last exam, that of April 1996, his back condition had become 
more debilitating.  X-ray films were once again produced.  
The radiologist reviewed the veteran's previous films and 
noted that the disc space narrowing remained similar to the 
previous study.  However, the doctor did note that the 
straightening of the normal lumbar curve suggested muscle 
spasm.  

Once again a physical examination of the veteran was 
performed.  As in the past, marked limitation of motion was 
discovered.  Chronic lumbosacral strain was diagnosed.  It is 
noted that paravertebral spasms were not chronicled and the 
doctor did not find any neurological deficits.  There also 
was no indication that the veteran was incapacitated for any 
extended periods of time, i.e., he did not tell the examiner 
that he had been prescribed bed rest for a number of weeks.  

Based on these results, the RO denied the veteran's request 
for an increased evaluation.  The veteran did not appeal the 
decision, which was accomplished in July 1998.  

The record is silent for any complaints involving the 
veteran's back for approximately three years.  The veteran 
then underwent an examination of his back in August 2001.  
The veteran complained of back pain, weakness, and stiffness.  
He told the examiner that had radiation pain from his back to 
his legs.  He described his symptoms as constant.  Upon 
examination, the doctor noted that the veteran had limited 
function of standing and walking due to increased back pain 
and muscle spasm.  With respect to the veteran's range of 
motion of the lumbar segment of the spine, the doctor 
reported that it was severely restricted.  Muscle spasms were 
reported.  The neurological portion of the exam produced 
mostly normal results except that the examiner stated that 
there was decreased pinprick sensation and pinwheel 
stimulation of pain leading into the legs.

These results were forwarded to the RO.  Upon reviewing the 
examination results, the RO denied the veteran's request for 
an increased evaluation.  It appears that the RO did not 
grant a rating in excess of 40 percent for the lower back 
disability because the veteran did not have all of the 
symptoms noted in 38 C.F.R. Part 4, Diagnostic Code 5292 
(2001).  

The veteran appealed that decision to the Board and in a 
decision dated December 23, 2002, the Board found that the 
evidence did support an evaluation in excess of 40 percent.  
In fact, the Board concluded that the medical evidence 
supported a 60 percent disability evaluation in accordance 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5292 (2001).  The claim was subsequently 
returned to the RO.  The RO awarded the 60 percent rating and 
assigned an effective date of June 15, 2001.  

The veteran now claims that the 60 percent disability rating 
should be assigned an effective date prior to June 15, 2001.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a) (West 2002); see Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2007).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 3.157 
(2007).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal 
and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(1)-(2) (2001); Harper v. Brown, 
10 Vet. App. 125 (1997).  In Harper, it was noted that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  Id.  The Court in Harper further noted that 
the phrase "otherwise, date of receipt of claim" in 38 
C.F.R. § 3.400(o)(2) provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.  See also Hazan v. Gober, 10 Vet. App. 511 
(1997).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (2007).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 
4.1, 4.2 (2007).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2007).

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 (2001), 
intervertebral disc syndrome will be rated as 60 percent 
disabling when it is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  If the intervertebral disc 
syndrome is severe, along with recurring attacks with 
intermittent relief, a 40 percent rating will be awarded.  A 
20 percent evaluation will be assigned when there are 
recurring attacks and the syndrome is considered moderate.  A 
10 percent evaluation is given when the condition is 
classified as mild.  A noncompensable evaluation is given for 
postoperative, cured intervertebral disc syndrome.

The Board finds no basis for assigning a higher schedular 
rating for any period prior to June 15, 2001.  The VA 
Compensation and Pension Examinations conducted prior to June 
2001 do reflect a serious disability, but the results do not 
approximate the criteria for a 60 percent rating.  Prior to 
June 2001, the records do not show that the veteran was 
suffering from neurological symptoms or manifestations due to 
or as a result of his lower back disability.  Before he 
submitted his claim in 2001, the medical records do not 
indicate that the veteran was experiencing demonstrable 
muscle spasms or absent ankle jerk or other neurological 
findings at L5-S1.  

The Board further notes that the medical records prior to 
June 2001 do not imply that the veteran was bedridden or that 
the pain produced by the condition was so great that he had 
little intermittent relief.  Additionally, the records do not 
indicate that the veteran was undergoing physical therapy or 
that his ability to function was so diminished that a rating 
higher than 40 percent should be assigned.  

Therefore, it is the conclusion of the Board that the 
veteran's lower back disability were more analogous to the 
criteria for a 40 percent disability rating than that 
required for a higher rating under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (2001).  The findings of the 
examinations prior to June 2001 do not show that the veteran 
was experiencing demonstrable muscle spasms, absent ankle 
jerk, or neurological symptoms - any of which are required 
for an evaluation in excess of 40 percent.  

Therefore, the Board concludes that it was not factually 
ascertainable prior to June 15, 2001, the date that the RO 
received the veteran's claim for an increased evaluation, 
that the criteria for an evaluation in excess of 40 percent 
for a lower back disability, under 38 C.F.R. Part 4, 
Diagnostic Code 5293 (2001), had been met.  For the reasons 
stated above, entitlement to an effective date earlier than 
June 15, 2001, for the assignment of a 60 percent evaluation 
for intervertebral disc syndrome is not established.  38 
C.F.R. § 3.400(o)(2) (2007).


ORDER


An effective date earlier than June 15, 2001, for the 
assignment of a 60 percent disability evaluation for a lower 
back disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


